Citation Nr: 0805413	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-35 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin



THE ISSUE

Entitlement to an effective date earlier than October 11, 
2001, for the award of service connection for post-traumatic 
stress disorder (PTSD) and major depression.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 decision by the RO.


FINDINGS OF FACT

1.  By a decision entered in January 1989, the Board 
disallowed the veteran's claim of service connection for an 
acquired psychiatric disorder to include PTSD.  The veteran 
did not appeal the Board's decision, and the decision became 
final.  Thereafter, no further claim of service connection 
for a psychiatric disorder to include PTSD was received 
before October 11, 2001.  

2.  Pursuant to the veteran's October 2001 application to 
reopen his prior denied claim of service connection for a 
psychiatric disorder, based on the receipt of new and 
material evidence, the RO, by an August 2004 decision, 
granted reopening of the veteran's claim, and allowed service 
connection for PTSD and major depression with a disability 
rating of 100 percent, effective from October 11, 2001.


CONCLUSION OF LAW

An effective date earlier than October 11, 2001, for the 
award of service connection for PTSD and major depression is 
not warranted.  38 U.S.C.A. §§ 5103, 5103A, 5108, 5110, 7104, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.151, 
3.155, 3.400 (2007); 38 C.F.R. § 19.191 (1988).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's claim to reopen a claim of 
service connection for PTSD, a VCAA notice letter was sent in 
November 2001, prior to the RO's August 2004 decision.  That 
letter informed the veteran of the need for new and material 
evidence in order to reopen his prior denied claim of service 
connection for PTSD.  He was notified of his and VA's 
respective duties for obtaining evidence.  He was asked to 
send information describing additional evidence for VA to 
obtain, and to send any evidence that he had.  

The Board acknowledges that the letter did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if service connection was established; 
however, the RO has substantiated the veteran's claim by its 
award of service connection and assignment of a rating and 
effective date.  The issue of an increased rating is not 
before the Board currently.  As to the present claim for an 
earlier effective date, the veteran was provided with 
comprehensive information about determination of effective 
date in the September 2005 statement of the case (SOC).  
Under the circumstances, the Board finds that the notice was 
sufficient for purposes of deciding the present appeal.

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded a VA examination 
relating to his claim for service connection for PTSD during 
June 2004.  The veteran has not identified and/or provided 
releases for any other relevant evidence that exists and can 
be procured.  Therefore, no further development action is 
warranted.


II.  The Merits of the Veteran's Claim

By prior decisions of the RO in November 1986, December 1986, 
July 1987, and September 1987, the veteran was denied service 
connection for a psychiatric disorder to include PTSD.  He 
appealed the September 1987 decision, and during January 1989 
the Board denied service connection for a psychiatric 
disorder to include PTSD.  The Board decision was not 
appealed.  In the present case, the veteran's application to 
reopen was received on October 11, 2001.

By its August 2004 decision, the RO reopened the veteran's 
claim based on the receipt of new and material evidence and 
granted service connection for PTSD and major depression with 
a 100 percent disability rating effective from October 11, 
2001, the date of receipt of the claim.  The veteran has not 
provided a proposed earlier effective date.  In his September 
2005 substantive appeal the veteran contends that his PTSD 
symptoms were always present, and that he should not be 
penalized by the failure to diagnose his PTSD earlier and his 
failure to understand his rights.

If a veteran files an application for service connection with 
VA, and the claim is disallowed, he has the right to appeal 
that disallowance to the Board.  See, e.g., 38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302 (2007).  If the Board disallows the appeal, the 
disallowance becomes final as of the date of mailing stamped 
on the face of the Board's decision.  See 38 C.F.R. § 19.191 
(1988).  With exceptions not here applicable, any award based 
on a subsequently filed application for benefits can be made 
effective no earlier than the date of the new application.  
See 38 U.S.C.A. §§ 5110(a), 5108 (West 2002); 38 C.F.R. §§ 
3.400(q)(1)(ii) (2007).

Applying the foregoing principles to the facts of the 
veteran's case, the Board finds that the preponderance of the 
evidence is against the assignment of an effective date prior 
to October 11, 2001, for the award of service connection for 
PTSD and major depression.  The record shows that the veteran 
filed a claim of service connection for a psychiatric 
disorder to include PTSD which was appealed to the Board.  In 
January 1989, the Board disallowed the appeal.  The veteran 
did not appeal the Board's determination, and the Board's 
decision became final.  38 C.F.R. § 19.191 (1988).  
Consequently, and because no further claim for service 
connection for a psychiatric disorder, whether formal or 
informal, was thereafter received before October 11, 2001, 
the effective date of the subsequent award can be no earlier 
than October 11, 2001.  

Review of the record indicates that the veteran's contention 
that he failed to understand his rights has no merit.  The 
record shows that the veteran has been represented by the 
Wisconsin Department of Veterans Affairs since April 1986 in 
connection with all the prior denied claims of service 
connection for PTSD.  He was sent notice of his appeal rights 
in connection with the notices of those decisions.  And he 
did, in fact, appeal the September 1987 decision to the 
Board.


ORDER

An effective date earlier than October 11, 2001, for the 
award of service connection for PTSD and major depression is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


